FLEETBOSTON FINANCIAL
AMENDED AND RESTATED 1992 STOCK OPTION AND RESTRICTED
STOCK PLAN (as amended through October 16, 2001)

1.  Purpose

          This Amended and Restated 1992 Stock Option and Restricted Stock Plan
(the “Plan”) constitutes an amendment and restatement of the 1992 Stock Option
and Restricted Stock Plan which was adopted by the Board of Directors of Fleet
Boston Corporation (the “Corporation”) on January 15, 1992, and approved by the
stockholders of the Corporation on April 15, 1992, further amended on February
16, 1994 and approved by the stockholders on April 20, 1994 (the “1994
Amendment”), further amended on February 21, 1996 and approved by the
stockholders on April 17, 1996 (the “1996 Amendment”), further amended on
February 17, 1999 and approved by the stockholders on April 21, 1999 (the “April
1999 Amendment”), further amended on December 21, 1999 (the “December 1999
Amendment”) and further amended on October 16, 2001 (the “October 2001
Amendment”). The purpose of this Plan is to advance the interests of the
Corporation by enhancing the ability of the Corporation and its subsidiaries to
attract and retain officers, employees and non-employee directors to the
Corporation, to reward such individuals for their contributions and to encourage
them to take into account the long-term interests of the Corporation through
interests in the Corporation’s Common Stock, $.01 par value per share (the
“Stock”). Any officer, director or employee selected to receive an award under
the Plan is referred to as a “participant”.

          The Plan provides for the grant of options to acquire Stock
(“Options”), which may be incentive options (“ISOs”) within the meaning of the
Internal Revenue Code of 1986, as amended (the “Code”), and awards of Stock
subject to certain restrictions (“Restricted Stock”). Under the Plan, Restricted
Stock consists exclusively of (i) Stock subject to performance-based
restrictions intended to comply with the provisions of Section 162(m) of the
Code (“Performance-Based Restricted Stock) and (ii) Stock awarded to
non-employee directors in lieu of some or all of the cash compensation such
directors would otherwise receive for their service as directors (”Non-employee
Director Restricted Stock“). Grants of Options and awards of Restricted Stock
are referred to herein as ”Awards“. The grant of an Option may also involve the
grant of stock appreciation rights as described in Section 6.

2.  Administration

          The Plan shall be administered, construed and interpreted by the Board
of Directors or by one or more committees appointed by the Board of Directors of
the Corporation (any such committee being referred to herein as the
”Committee“). The Committee shall have the discretionary authority, not


--------------------------------------------------------------------------------


inconsistent with the express provisions of the Plan, (a) to make Awards to such
participants as the Committee may select; (b) to determine the time or times
when Awards shall be granted and the number of shares of Stock subject to each
Award; (c) to determine which Options are, and which Options are not, intended
to be ISOs; (d) to determine the terms and conditions of each Award; (e) to
prescribe the form or forms of instruments evidencing Awards and any other
instruments required under the Plan and to change such forms from time to time;
(f) to adopt, amend, and rescind rules and regulations for the administration of
the Plan; and (g) to interpret the Plan and to decide any questions and settle
all controversies and disputes that may arise in connection with the Plan. Such
determinations of the Committee shall be conclusive and shall bind all parties.

          No member of the Board of Directors or the Committee shall be liable
for any action or determination made in good faith, and the members shall be
entitled to indemnification and reimbursement in the manner provided in the
Corporation’s By-laws.

          As used in the Plan, the ”fair market value“ of Stock as of any day
shall be the volume weighted average price of the Stock for that day, as
reported by Bloomberg, Inc. as of 4:00 p.m. Eastern Time on that day (or at the
close of trading on the New York Stock Exchange, if earlier) or, if Bloomberg,
Inc. does not report a volume weighted average price of the Stock for that day,
for the last preceding day on which such the volume weighted average price of
the Stock is so reported. If Bloomberg, Inc. or any successor of Bloomberg, Inc.
ceases to report volume weighted average prices, the Committee shall adopt
another appropriate method of determining fair market value.

3.  Eligibility

          Persons eligible to receive Awards under the Plan shall be those key
employees and officers, who, in the opinion of the Committee, are in a position
to make a significant contribution to the success of the Corporation and its
subsidiaries. No person who beneficially owns five percent or more of the
outstanding Stock of the Corporation shall be eligible to participate in the
Plan, to exercise an Option previously granted to him or her or to take full
possession of Restricted Stock previously issued to him or her. A ”subsidiary“
of the Corporation shall mean a corporation, whether domestic or foreign, in
which the Corporation shall own, directly or indirectly, a majority of the
capital shares entitled to vote at the annual meeting thereof. Non-employee
directors shall be eligible to receive Awards under the Plan in lieu of some or
all of the cash compensation they would otherwise receive for their services as
directors, to the extent that their eligibility for such Awards would not
disqualify them as disinterested persons for purposes of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

4.  Stock Subject to Awards



-2-


--------------------------------------------------------------------------------


          The Stock subject to Awards under the Plan shall be either authorized
but unissued shares or treasury shares. Subject to adjustment in accordance with
the provisions of Paragraph 5(g) and 7(e) hereof, the total number of shares
(the “Eligible Shares”) of such Stock shall be 74,500,000 shares. Subject to
like adjustment, the total amount of Stock as to which Options may be granted or
Stock Awards may be issued to any one person participating under the Plan shall
not exceed the aggregate number of shares that equal ten percent of the total
amount of shares outstanding Stock of the Corporation. Subject to like
adjustment, the maximum number of shares issuable upon the exercise of options
that are ISOs shall be 30,000,000.

          In the event that any outstanding Option or Restricted Stock Award
under the Plan for any reason expires, is forfeited or is terminated prior to
the end of the period during which Awards may be made under the Plan, the shares
of Stock allocable to the unexercised portion of such Option or the portion of
such Restricted Stock Award that has terminated or been forfeited may again be
subject to award under the Plan. Shares of Stock delivered to the Corporation to
pay the exercise price of any Option or to satisfy the tax withholding
consequences of an Option exercise or the grant or vesting of Restricted Stock
shall again be subject to award under the Plan.

5.  Terms and Conditions Applicable to all Options Granted Under the Plan

          Options granted pursuant to the Plan shall be evidenced by agreements
in such form as the Committee shall, from time to time, approve, which
agreements shall in substance include and comply with and be subject to the
following terms and conditions:

          a.    Medium and Time of Payment

          The exercise price of an Option shall be payable either (i) in United
States dollars in cash or by check, bank draft or money order payable to the
order of the Corporation, (ii) through the delivery of shares of Stock owned by
the optionee with a fair market value equal to the option price or (iii) by a
combination of (i) and (ii). Fair market value of Stock so delivered shall be
determined on the date of exercise.

          To the extent permitted by applicable law, the Committee may permit
payment of the Option exercise price through arrangements with a brokerage firm
under which such firm, on behalf of the optionee, will pay the exercise price to
the Corporation and the Corporation shall promptly deliver to such firm the
number of shares of Stock subject to the Option so that the firm may sell such
shares, or a portion thereof, for the account of the optionee. In addition, the
Committee may permit payment of the Option exercise price by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to the



-3-


--------------------------------------------------------------------------------


Corporation sufficient funds to pay the exercise price as soon as the shares
subject to the Option, or a portion thereof, are sold on behalf of the optionee.

          b.    Numbers of shares

          The Option shall state the total number of shares to which it
pertains. No Option may be exercised in part for fewer than twenty shares.
Subject to adjustment as provided in Section 5(g), in any fiscal year of the
Corporation, the aggregate number of shares of Stock of the Corporation as to
which Options may be granted to any one participant shall not exceed 650,000.

          c.    Option Price

          The exercise price of an Option shall be not less than the fair market
value of the shares of Stock covered by the Option on the date of grant except
that (i) in connection with an amendment of an Option which does not reduce the
exercise price of the Option but which, in the opinion of the Committee, is or
may be treated for tax or other technical purposes (including, in particular,
for purposes of Section 16 of the Exchange Act) as a new grant of the Option,
the exercise price of such amended Option may be less than the then fair market
value of the shares of Stock subject to such Option so long as such exercise
price is equal to or greater than the exercise price of the original Option, and
(ii) in connection with an acquisition, consolidation, merger or other
extraordinary transaction, Options may be granted at less than the then fair
market value in order to replace Options previously granted by one or more
parties to such transaction (or their affiliates) so long as the aggregate
spread on such replacement Options for any recipient of such Options is equal to
or less than the aggregate spread on the Options being replaced.

          d.    Expiration of Options

          Each Option granted under the Plan shall expire on a date determined
by the Committee which date may not be more than ten years from the date the
Option is granted.

          e.    Date of Exercise

          The Committee may, in its discretion, provide that an Option may not
be exercised in whole or in part for any period or periods of time specified by
the Committee. Except as may be so provided, any Option may be exercised in
whole at any time, or in part from time to time, during its term. In the case of
an Option not immediately exercisable in full, the Committee may at any time
accelerate the time at which all or any part of the Option may be exercised.

          f.    Termination of Service



-4-


--------------------------------------------------------------------------------


          The Committee shall, subject to the provision of Section 5(d),
determine for each Award of an Option the extent to which the participant (or
his legal representative) shall have the right to exercise the Option following
termination of such participant’s service to the Corporation or any subsidiary.
Such provisions may reflect distinctions based on the reasons for the
termination of service and any other relevant factors that the Committee may
determine.

          g.    Adjustments on Changes in Stock

          The aggregate number of shares of Stock as to which Options may be
granted under the Plan, the aggregate number of shares of Stock as to which
Options may be granted to any one such participant, the number of shares of
Stock covered by each outstanding Option, and the exercise price per share of
each outstanding Option, shall be proportionately adjusted by the Committee for
any increase or decrease in the number of issued shares of Stock resulting from
subdivisions or consolidation of shares or other capital adjustments, the
payment of a Stock dividend or any other increase or decrease in such shares
effected without receipt of consideration by the Corporation; provided, however,
that no such adjustment shall be made unless and until the aggregate effect of
all such increases and decreases accruing after the effective date of the 1996
Amendment shall have increased or decreased the number of issued shares of Stock
by five percent or more; and provided further, that any factional shares
resulting from any such adjustment shall be eliminated. Any such determination
by the Committee shall be conclusive.

          h.    Assignability

          Except as permitted by the Committee, Options shall be nontransferable
except by the laws of descent and distribution or pursuant to a qualified
domestic relations order. So long as nontransferability of an Option shall be
required to exempt the grant of an Option from the provisions of Section 16(b)
of the Exchange Act, no Option that the Committee intends to grant in a
transaction exempted from such Section may be assigned or transferred except by
will or by the laws of descent and distribution. So long as nontransferability
of ISOs is a requirement of the Code, unless the Committee specifies otherwise,
no Option granted as an ISO may be assigned or transferred except by will, by
the laws of descent and distribution or pursuant to a qualified domestic
relations order.

          i.    Rights as a Stockholder

          An optionee shall have no rights as a stockholder with respect to
shares covered by an Option until the date the shares are issued and only after
such shares are fully paid. No adjustment will be made for dividends or other
rights the record date for which is prior to the date of such issuance.



-5-


--------------------------------------------------------------------------------


          j.    Tax Withholding

          The Committee shall have the right to require that the participant
exercising the Option remit to the Corporation an amount sufficient to satisfy
any federal, state, or local withholding tax requirements (or make other
arrangements satisfactory to the Committee with regard to such taxes) prior to
the delivery of any Stock pursuant to the exercise of the Option. If permitted
by the Committee, either at the time of the grant of the Option or in connection
with its exercise, the participant may elect, at such time and in such manner as
the Committee may prescribe, to satisfy such withholding obligation by (i)
delivering Stock having a fair market value equal to such withholding
obligations, or (ii) requesting that the Corporation withhold from the shares of
Stock to be delivered upon the exercise a number of shares of Stock having a
fair market value equal to such withholding obligation.

In the case of an ISO, the Committee may require as a condition of exercise that
the participant exercising the Option agree to inform the Corporation promptly
of any disposition (within the meaning of Section 424(c) of the Code and the
regulations thereunder) of Stock received upon exercise.

          k.    Change in Control

          Notwithstanding the provisions of any Option that provide for its
exercise in installments, such Option shall become immediately exercisable in
the event of a change in control. For purposes of this paragraph 5(k), a “Change
in Control” shall mean any of the following events:

                   (a)    The acquisition, other than from the Corporation, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the then outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”); provided,
however, that any acquisition by the Corporation or its subsidiaries, or any
employee benefit plan (or related trust) of the Corporation or its subsidiaries,
of 25% or more of the Outstanding Corporation Common Stock shall not constitute
a Change of Control; and provided, further that any acquisition by a corporation
with respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Corporation
Common Stock immediately prior to such acquisition in substantially the same
proportion as their ownership immediately prior to such acquisition of the
Outstanding Corporation Common Stock, shall not constitute a Change of Control;
or

                   (b)    Individuals who, as of October 1, 1999, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of



-6-


--------------------------------------------------------------------------------


the Board, provided that any individual becoming a director subsequent to
October 1, 1999 whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Corporation (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or

                   (c)    Consummation of a reorganization, merger,
consolidation, sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, with respect
to which all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Corporation Common Stock immediately prior
to such Business Combination do not, following such Business Combination,
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock of the corporation resulting from such a Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries).

                   (d)    Approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation.

                   Anything in the Plan to the contrary notwithstanding, if an
event that would, but for this paragraph, constitute a Change of Control results
from or arises out of a purchase or other acquisition of the Corporation,
directly or indirectly, by a corporation or other entity in which the Executive
has a greater than ten percent (10%) direct or indirect equity interest, such
event shall not constitute a Change in Control.

         l.    Additional Restrictions and Conditions

          The Committee may impose such other restrictions and conditions (in
addition to those required by the provisions of this Plan) on any Award of
Options hereunder and may waive any such additional restrictions and conditions,
so long as (i) any such additional restrictions and conditions are consistent
with the terms of this Plan and (ii) such waiver does not waive any restriction
or condition required by the provisions of this Plan.

         m.    Repricing

             The Committee shall not, without further approval of the
stockholders of the Corporation, (i) authorize the amendment of any outstanding
Option to reduce the exercise price of such Option or (ii) grant a replacement
Option upon



-7-


--------------------------------------------------------------------------------


the surrender and cancellation of a previously granted Option for the purpose of
reducing the exercise price of such Option. Nothing contained in this section
shall affect the Committee’s right to make the adjustment permitted under
Section 5(g).

6.       Stock Appreciation Rights

          At the discretion of the Committee, a participant who has been granted
an Option may also be granted the right to require the Corporation to purchase
all or a portion of such Option for cancellation (a “stock appreciation right”).
To the extent that the participant exercises this right, the Corporation shall
pay him in cash and/or Stock the excess of the fair market value of each share
of Stock covered by the Option (or a portion thereof purchased), determined on
the date the election is made, over the exercise price of the Option. The
election shall be made by delivering written notice thereof to the Committee.
Shares subject to the Option so purchased shall not again be available for
purposes of the Plan. Subject to adjustment as provided in Section 5(g), in any
fiscal year of the Corporation, the aggregate number of shares of Stock as to
which stock appreciation rights may be granted to any one pers on participating
under the Plan shall not exceed 650,000.

7.  Terms and Conditions Applicable to Restricted Stock Awards

          Awards of Restricted Stock may be Performance-Based Restricted Stock,
as described in Section 7(i), or Non-employee Director Restricted Stock, as
described in Section 7 (j). The provisions of Sections 7(a) through 7(h) are
applicable to all shares of Restricted Stock.

          a.    Number of Shares

          The total number of shares of Restricted Stock that may be awarded
under the Plan on a cumulative basis shall not exceed one half of one percent of
the Stock of the Corporation outstanding at the date of any such Award. In any
fiscal year of the Corporation, the aggregate number of shares of Stock as to
which Restricted Stock Awards may be granted to any one person participating
under the Plan shall not exceed 200,000.

          Each Restricted Stock Award under the Plan shall be evidenced by a
stock certificate of the Corporation, registered in the name of the participant,
accompanied by an agreement in such form as the Committee shall prescribe from
time to time. The Restricted Stock Awards shall comply with the following terms
and conditions and with such other terms and conditions not inconsistent with
the terms of this Plan as the Committee, in its discretion, shall establish.



-8-


--------------------------------------------------------------------------------


          b.    Stock Legends; Prohibition on Disposition

          Certificates for shares of Restricted Stock shall bear an appropriate
legend referring to the restrictions to which they are subject, and any attempt
to dispose of any such shares of Stock in contravention of such restrictions
shall be null and void and without effect. The certificates representing shares
of Restricted Stock shall be held by the Corporation until the restrictions are
satisfied.

          c.    Termination of Service

          The Committee shall determine the extent to which the restrictions on
any Restricted Stock Award shall lapse upon the termination of the participant’s
service to the Corporation and its subsidiaries, due to death, disability,
retirement or for any other reason. If the restrictions on all or any portion of
a Restricted Stock Award shall not lapse, the participant, or in the event of
his death, his personal representative, shall forthwith deliver to the Secretary
of the Corporation such instruments of transfer, if any, as may reasonably be
required to transfer the shares back to the Corporation.

          d.    Change in Control

          Upon the occurrence of a change in of the Corporation, as determined
in Paragraph 5(k) of this Plan, all restrictions then outstanding with respect
to shares of Restricted Stock shall automatically expire and be of no further
force and effect and all certificates representing such shares of Stock shall be
delivered to the participant.

          e.    Adjustment for Changes in Stock

          The Committee shall proportionately adjust the aggregate number of
shares of Stock as to which Restricted Stock Awards may be granted to
participants under the Plan and the aggregate number of shares of Stock as to
which Restricted Stock Awards may be granted to any one such person for any
increase or decrease in the number of issued shares of Stock resulting from the
subdivision or consolidation of shares or other capital adjustments, the payment
of a stock dividend, or any other increase or decrease in such shares without
the payment of consideration; provided, however, that no such adjustment shall
be made unless and until the aggregate effect of all such increases and
decreases accruing after the effective date of the 1996 Amendment shall have
increased or decreased the number of issued shares of Stock of the Corporation
by five percent or more; and provided, further, that any fractional shares
resulting from any such adjustment shall be eliminated. Any such determination
by the Committee shall be conclusive. Shares of Stock issued with respect to any
outstanding Awards as a result of any of the foregoing events shall be subject
to the same restrictions.



-9-


--------------------------------------------------------------------------------


          f.    Effect of Attempted Transfer

          No benefit payable or interest in any Restricted Stock Award shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge and any such attempted action shall be void and no
such interest in any Restricted Stock Award shall be in any manner liable for or
subject to debts, contracts, liabilities, engagements or torts of any
participant or his beneficiary. If any participant or beneficiary shall become
bankrupt or shall attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge any benefit payable under or interest in any
Restricted Stock Award, then the Committee, in its discretion, may hold or apply
such benefit or interest or any part thereof to or for the benefit of such
participant or his beneficiary, his spouse, children, blood relatives or other
dependents, or any of them, in any such manner and such proportions as the
Committee may consider proper.

          g.    Payment of taxes

          The Corporation shall have the right to deduct from any Restricted
Stock Award or other payment hereunder any amount that federal, state, local or
foreign tax law requires to be withheld with respect to such Award or payment or
to require that the participant, prior to or simultaneously with the Corporation
incurring any obligation to withhold any such amount, pay such amount to the
Corporation in cash or, at the option of the Corporation, shares of Stock (which
shall be valued at the fair market value on the date of payment). There is no
obligation under the Plan that any participant be advised of the existence of
the tax or the amount required to be withheld. Without limiting the generality
of the foregoing, in any case where it is determined that tax is required to be
withheld in connection with the issuance, transfer or delivery of shares of
Stock under this Plan, the Corporation may, pursuant to such rules as the
Committee may establish, reduce the number of shares so issued, transferred or
delivered by such number of shares as the Corporation may deem appropriate in
its sole discretion to comply with such withholding. Notwithstanding any other
provision of this Plan, the Committee may impose such conditions on the payment
of any withholding obligations as may be required to satisfy applicable
regulatory requirements, including without limitation, those under the Exchange
Act.

          h.    Rights as a Stockholder

          A participant shall have the right to receive dividends on shares of
Stock subject to the Restricted Stock Award during the applicable Restricted
Period, to vote the Stock subject to the award and to enjoy all other
stockholder rights, except that the employee shall not be entitled to delivery
of the stock certificate until the applicable Restricted Period shall have
lapsed (if at all).



-10-


--------------------------------------------------------------------------------


          i.    Performance-Based Restricted Stock

          Awards of Performance-Based Restricted Stock are intended to qualify
as performance-based for the purposes of Section 162(m) of the Code. The
Committee shall provide that shares of Stock issued to a participant in
connection with an Award of Performance-Based Restricted Stock may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, for such period as the Committee
shall determine, beginning on the date on which the Award is granted (the
“Restricted Period”) and that the Restricted Period applicable to such
Restricted Stock shall lapse (if at all) only if certain preestablished
objectives are attained. Performance goals may be based on any of the following
criteria: (i) earnings or earnings per share, (ii) return on equity, (iii)
return on assets, (iv) revenues, (v) expenses, (vi) one or more operating
ratios, (vii) stock price, (viii) stockholder return, (ix) market share, (x)
charge-offs, (xi) credit quality, (xii) reductions in non-performing assets,
(xiii) customer satisfaction measures and (xiv) the accomplishment of mergers,
acquisitions, dispositions or similar extraordinary business transactions. The
Committee shall establish one or more objective performance goals for each such
Award of Restricted Stock on the date of grant. The performance goals selected
in any case need not be applicable across the Corporation, but may be particular
to an individual’s function or business unit. The Committee shall determine
whether such performance goals are attained and such determination shall be
final and conclusive. In the event that the performance goals are not met, the
Restricted Stock shall be forfeited and transferred to, and reacquired by, the
Corporation at no cost to the Corporation.

          The Committee may impose such other restrictions and conditions (in
addition to the performance-based restrictions described above) on any Award of
shares of Performance-Based Restricted Stock as the Committee deems appropriate
and may waive any such additional restrictions and conditions, so long as such
waiver does not waive any restriction described in the previous paragraph.
Nothing herein shall limit the Committee’s ability to reduce the amount payable
under an Award upon the attainment of the performance goal(s), provided,
however, that the Committee shall have no right under any circumstance to
increase the amount payable under, or waive compliance with, any applicable
performance goal(s).

          j.    Non-employee Director Restricted Stock

          Awards of Non-employee Director Restricted Stock shall be made
exclusively to directors of the Corporation who are not employees of the
Corporation or any of its subsidiaries. The Committee shall provide that shares
issued in connection with an Award of Non-employee Director Restricted Stock may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, except by will or the laws of descent and distribution, until the earlier



-11-


--------------------------------------------------------------------------------


of (i) the director’s retirement as a director of the Corporation at or after
the retirement age specified in the Corporation’s By-laws, (ii) the director’s
death or total and permanent disability or (iii) the director’s resignation from
the Board of Directors of the Corporation with the consent of such Board. Shares
of Non-employee Director Restricted Stock may be awarded only in lieu of cash
compensation that would otherwise have been payable to the director receiving
such Award and such cash compensation shall be reduced by the fair market value
of the shares of Stock so awarded on the date of such Award.

          The Committee may impose such other restrictions and conditions (in
addition to the restrictions described above) on any Award of shares of
Non-employee Director Restricted Stock as the Committee deems appropriate and
may waive any such additional restrictions and conditions applicable to such
shares as long as such waiver does not waive any restriction described in the
preceding paragraph.

8.  Amendment; Applicability to Outstanding Options

          The Committee may alter, amend or suspend the Plan at any time or
alter and amend Awards granted hereunder; provided, however, that no such
amendment may, without the consent of any participant to whom an Option shall
theretofore have been granted or to whom a Restricted Stock Award shall
theretofore have been issued, adversely affect the right of such participation
under such Award. Unless the Committee otherwise determines, any amendment to
the Plan effected by the 1996 Amendment shall not apply to any Option
outstanding on the date of stockholder approval of the 1996 Amendment held by a
participant subject to Section 16(a) of the Exchange Act if the effect of such
application would be to cause the Option to be deemed to have been regranted for
purposes of Rule 16b-3 under the Exchange Act, and provided, further, that no
material amendment of the Plan may, without stockholder approval thereof, become
effective if such approval is required for purposes of Rule 16b-3 under the
Exchange Act.

9.  Termination

          Options and Restricted Stock Awards may be granted pursuant to the
Plan from time to time within a period of ten years from January 15, 1992. The
Board of Directors may terminate the Plan at any time, and no Options shall be
granted nor Restricted Stock awarded thereafter. Such termination shall not
affect the validity of any Award then outstanding.

10.  Legality of Grant

          The granting of any Award under this Plan and the issuance or transfer
of Options and shares of Stock pursuant hereto are subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
regulatory or



-12-


--------------------------------------------------------------------------------


government agency (including, without limitation, no-action positions of the
Securities and Exchange Commission) which may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith. Without limiting
the generality of the foregoing, no Awards may be granted under this Plan and no
Options or shares shall be issued by the Corporation, nor cash payments made by
the Corporation pursuant to or in connection with any such Award unless and
until in any such case all legal requirements applicable to the issuance or
payment have, in the opinion of counsel for the Corporation, been complied with.
In connection with any Option or Stock issuance or transfer, the person
acquiring the shares or the Option shall, if requested by the Corporation, give
assurance satisfactory to counsel to the Corporation with respect to such
matters as the Corporation may deem desirable to assure compliance with all
applicable legal requirements.

11.  Effective Date

          The April 1999 Amendment became effective upon the adoption thereof by
the affirmative vote of a majority of stockholders, present in person or
represented by proxy, and entitled to vote thereon at the 1999 Annual Meeting of
Stockholders when a quorum was present.





-13-


--------------------------------------------------------------------------------
